DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shizuku (JP2002372387A).
In regards to claim 1, Shizuku discloses
A heat transfer device (Fig.1) comprising:
a bag (1) including sheets (1a and 1b) with edges sealed together (Fig.1); and
a working fluid (Abstract) enclosed in the bag and configured to change phase thereof between gas and liquid (Abstract), wherein
the bag includes a vaporizing portion (between passages 4 and wicks 3) in which the working fluid in liquid phase is vaporized and a condensing portion (through wicks 3) in which the working fluid in gas phase is condensed,
the bag includes a two-phase flow channel (4) in which liquid-gas two-phase slug flow including the working fluid in the liquid phase and the working fluid in the gas phase occurs 
the bag includes a divider (3) disposed in the internal space of the bag,
the bag and the divider define a space (4) therebetween,
the space includes the two-phase flow channel extending from the vaporizing portion to the condensing portion (steam flow passage),
the working fluid has a volume such that a percentage of the volume relative to a spatial volume calculated by subtracting an internal volume of the bag from a volume of the divider is equal to or greater than 50% (Fig.1 shows three steam flow passage portions 4 and two wick portions 3, therefore, the working fluid has a volume equal to or greater than 50%),
the divider includes a nonwoven fabric (Abstract), and
the volume of the divider is defined based on an assumption that the divider is solid (page 3 of translation, see paragraph regarding the non-woven fabric forming the wick 3, various materials of the fabric are disclosed).
In regards to claim 2, Shizuku discloses that the bag includes a liquid-phase flow channel (between the wick 3 and steam flow passage 4) in which the working fluid in the liquid phase moves from the condensing portion to the vaporizing portion, and the liquid phase flow channel is provided in the internal space of the bag.
In regards to claim 3, Shizuku discloses that the liquid-phase flow channel is located closer to an edge of the bag to extend from the vaporizing portion to the condensing portion (Fig.1 and paragraph 6).
In regards to claim 6, Shizuku discloses that the divider includes a nonwoven fabric including fibers having affinity for the working fluid in the liquid phase (paragraph 7, the wick of the invention has an improved hydraulic fluid carrying force).
In regards to claim 7, Shizuku discloses
An energy storage module (Fig.1 and paragraph 26) comprising:
the heat transfer device according to claim 1; and
an energy storage component (paragraph 26, heat-generating part) contacting the heat transfer device to be heat-exchangeable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/Raheena R Malik/Examiner, Art Unit 3763